Title: To James Madison from Isaac Story, 11 January 1802
From: Story, Isaac
To: Madison, James


Respected Sir,
Marblehead Jany. 11. 1802
Colo. Johonnot of Hampden requested me to write to Mr. Gerry, that he might use his influence with the President for obtaining the office of Collector & Searcher for the District of Penobscot. In compliance with his request I wrote to Mr. Gerry on the Subject, & his answer I enclosed to the President.
Colo. Johonnot’s letter to me I enclose to you for your perusal; the last half of which belongs to this subject.
All I shall attempt to say of Colo. Johonnot is, that he is a capable man; but as Genl. Dearborn could be no Stranger to him, I shall refer you to him for his moral character & qualifications. And if Genl. Dearborn feels justified in recommending him, it is well, & I am content. But if he will not recommend him; & the office should still continue vacant, I should esteem it a perticular favor, if it might be confered on me.
I am about leaving the ministry; for I have had the care of 3000 Souls & upwards, & the labors have pressed too hard upon me for some time; & I have desired my people to seek after a new Minister, which they mean to do immediatly, so that I can be disengaged at any time. And should the appointment devolve upon me, I hope the public will find a faithful servant. I do not ask for this office, for the sake of the Emoluments of it, for my circumstances are independant; but I ask for it that I may not be idle; & that I may have an employment, in which I may render service to the Community. Were it necessary, I might procure a request for this appointment, signed by many respectable Characters.
You & I were at College but a little time together, so that you may have but a faint recollection of me; though you may recollect the Commencement, in which I pronounced the Valedictory Oration. If therefore you should render service to an old College-friend, it will be gratefully remembered. I am with sentiments of great Esteem & respect, your most humle: & obedient servant
Isaac Story
 

   RC and enclosure (DLC). For enclosure (2 pp.), see n. 2.


   Gabriel Johonnot (d. 1820) had served in the Continental army as a lieutenant colonel. He and Story were married to sisters, Rebecca and Sally Bradstreet (Heitman, Historical Register Continental, p. 323; New-England Historical and Genealogical Register, 9 [1855]: 119).


   In a 22 Nov. 1801 letter to Story, Johonnot had written from Hampden (district of Maine) that the present collector, John Lee, had been “Uniformly inimical to this country, to the Republican interest peculiarly so, having spared no pains to extend his baneful principles to all classes of people.” Evidently Jefferson agreed, because he removed Lee and nominated Josiah Hook to the post on 6 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403).


   Isaac Story graduated from the College of New Jersey in 1768 and then began a long term as pastor of the Second Congregational Church in Marblehead, Massachusetts. After being involved in several disputes with his parishioners, Story was forced to resign sometime after February 1802. Levi Lincoln described Story’s efforts as having “smash[ed] error & falsehood” and “establish[ed] the truth which defeated federalism in the late election” (Story to JM, 27 Oct. 1794, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 15:364 and n. 5; Lincoln to Jefferson, 13 Dec. 1802 [DNA: RG 59, LAR, 1801–9, filed under “Bradford”]).

